By the Court.

Although it is in general correct, to require the plaintiff to produce his proof before the defendant can be called upon for his, it is otherwise, when the question is slavery or freedom. The law cited by the plaintiff is certainly applicable to the present ease. We do not say that it would be so if the plaintiff were a, negro, who perhaps would be required to establish his right by such evidence, as would destroy *184the force of the presumption arising from colour: negroes brought to this country being generally slaves, their descendants may perhaps fairly be presumed to have continued so, till they show the contrary. Persons of colour may have descended from Indians on both sides, from a white parent, or mulatto parents in possession of their freedom. Considering how much probability there is in favor of the liberty of those persons, they ought not to be deprived of it upon mere presumption, more especially as the right of holding them in slavery, if it exists, is in most instances capable of being satisfactorily proved. Gobu v. Gobu, Taylor 115.
The defendant then proved he had brought the plaintiff from the West-Indies; had placed her in a boarding school in New-York, and in a few years after sent for her to New-Orleans, where she resided a few months with him, and left his house, and in a few days after brought the present suit.
The plaintiff claimed wages for the time she had resided with the defendant, but the court, inclining to view her services as the return of gratitude for the trouble and expense attending her education, withdrew her claim therefor.
Judgment for Plaintiff.